Exhibit 10.84

 

RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is by and between TTEC
Digital, LLC, a Colorado limited liability company (the “Company”), a wholly
owned subsidiary of TTEC Holdings, Inc., a Delaware corporation (“TTEC Parent”),
and Steven C. Pollema ("Employee" or “Pollema”), each a “Party” and together the
“Parties.” This Employment Agreement is executed to be effective as of January
1, 2019 (“Effective Date”).

 

Whereas, Mr. Pollema joined the Company in 2011, when the Company’s predecessor
in interest was acquired by TTEC Parent.  Pursuant to the terms of the
acquisition agreement, Mr. Pollema’s tenure with the company is set based on his
original hire date of June 11, 2001 (“Start Date”);

 

Whereas, TTEC Digital is the company that TTEC Parent uses to house its business
segments currently known as Customer Technology Services (CTS) and Customer
Consulting Services, offering end-to-end technology, system integration
services, and consulting services to clients;

 

Whereas, as the lead executive for CTS, Mr. Pollema is a member of the TTEC
Parent executive leadership team (known as the “Executive Committee” or the
“EC”);

 

Whereas, notwithstanding Mr. Pollema’s employment arrangement with the Company,
it is the desire of TTEC Parent and the Compensation Committee of the TTEC Board
of Directors (“Compensation Committee”), on the advice of the independent
compensation consultant to the Committee, to restate the prior employment
arrangements via this Restated Executive Employment Agreement in order to update
the severance, non-competition, non-solicit, and change in control provisions
thereof, and to reflect the prevailing market terms for similarly situated
executives;

 

NOW, TEREFORE, the purpose of this Agreement is to formally document the terms
and conditions of Mr. Pollema’s employment with the Company as of the Effective
Date.

 

1.         APPOINTMENT.

 

a.   The Agreement, hereby confirms Mr. Pollema’s appointment as Executive Vice
President for TTEC Digital Technology business, reporting to TTEC Parent’s chief
executive officer, Mr. Ken Tuchman (the “CEO”), and as a member of TTEC Parent’s
Executive Committee.

 

b.   Mr. Pollema shall devote his full-time and best efforts to the performance
of all duties contemplated by his title and responsibilities, and as assigned to
him from time to time by the CEO or his delegates. Unless otherwise specifically
authorized in writing by TTEC Parent, Employee shall not engage in any other
business activity, or otherwise be employed by any other company other than
TTEC’s subsidiaries. Notwithstanding the foregoing, Mr. Pollema is not precluded
by the terms of this Agreement from serving on boards of directors of other
non-competitor companies or not-for-profit organizations with TTEC Parent’s
prior written approval.

 

c.   As a member of TTEC Parent Executive Committee, Mr. Pollema shall render
services to TTEC Parent as necessary and desirable to protect and advance the
best interests of TTEC Parent and all its affiliated companies, acting at all
times, in accordance with TTEC Ethics Code: How TTEC Does Business (or a
successor code of conduct document), Ethics Code for







--------------------------------------------------------------------------------

 



Executive and Senior Financial Officers, and in accordance with all other
material policies and procedures.

 

d.   Mr. Pollema’s role with the company may require extensive travel and Mr.
Pollema understands and agrees that such travel is a material part of his
responsibilities.  Mr. Pollema shall travel in accordance with TTEC Parent
travel policy. Notwithstanding the provisions of the travel policy to the
contrary, the Company agrees that Mr. Pollema will be permitted to travel in
business class for international travel exceeding 6 hours in duration.

 

e.   Notwithstanding other provisions in this Agreement, Mr. Pollema understands
and agrees that his role and responsibilities may change over time in the best
interest of the business, and TTEC Parent reserves the right, subject to
provisions of Paragraph 6(j) to assign to Mr. Pollema different roles and
assignments that best serve the business.

 

2.         COMPENSATION.

 

a.   Salary and Periodic Salary Review.  As of the Effective Date, Mr. Pollema’s
base salary is $350,000 per year (“Base Salary”), payable in equal installments
in accordance with the Company’s standard payroll practice, less legally
required deductions and withholdings.  Mr. Pollema’s Base Salary may be
periodically reviewed and adjusted, at CEO’s discretion, to appropriately
reflect Mr. Pollema’s role in the business, the contribution of the role, and
the market pay for such role in accordance with TTEC standard compensation
review practices. Notwithstanding the foregoing, nothing in this Agreement
provides assurances that Mr. Pollema’s salary will be increased from time to
time.

 

b.   Variable Incentive Compensation (annual cash bonus).  As of the Effective
Date, Mr. Pollema is eligible to participate in an annual performance based cash
incentive program, currently referred to as TTEC Variable Incentive Plan
(“VIP”).  As of the Effective Date, Mr. Pollema’s annual VIP opportunity
currently shall be up $350,000 tied to the annual targets and goals of the
business as set by the CEO and TTEC’s Board of Directors.  Mr. Pollema’s annual
VIP award will be based on a combination of metrics set-out and annually
approved by TTEC and by the Board.  At present these metrics include (1)
TTEC-wide results of operations; (2) Technology and Information Group’s (TIG’s)
specific performance results; (3) TTEC Digital Technology results of operations;
and (4) the Employee’s individual performance against agreed goals related to
the execution of TTEC Parent's long-term and short-term plans to meet its
strategic and financial goals.

 

In addition, the Compensation Committee of the Board may, but shall not be
obligated to, adjust the Employee’s VIP award upward based on the Company’s and
the Employee’s function’s overperformance against annual metrics set by the
Board and deemed to be that year’s business imperatives, such as but not limited
to annual bookings, revenue, operating income, backlog, and cash flow.

 

The timing for the payment of the VIP award, if any, is determined from time to
time by the Compensation Committee annually.

 

c.   Annual Equity Grant.  Mr. Pollema is also eligible to participate in TTEC’s
annual Equity program, designed to provide long term incentives for senior
executives of the Company and align their interests with company
stockholders.  Currently, TTEC offers its equity grants in the form of
restricted stock units, vesting over a period of years (the “RSUs”). Mr. Pollema
is, and until and unless modified by the Compensation Committee of the Board,
shall be eligible for an annual equity grant opportunity of up to $525,000 in
fair market value of TTEC equity, based on







--------------------------------------------------------------------------------

 



the market value of the equity at the time of the grant. The actual amount of
the annual equity grant is discretionary and is not guaranteed. It is based on
TTEC’s performance overall, the performance of the business function for which
Mr. Pollema is responsible, and Mr. Pollema’s individual performance against
targets, as set annually by the TTEC’s Board. The RSUs are granted under the
terms of grant-specific agreements that are approved by the Compensation
Committee of the Board from time to time (“Equity Agreements”).  These Equity
Agreements provide vesting schedules, performance metrics, if any, and other
material terms of each grant. TTEC and its Compensation Committee of the Board
reserve the right, at its discretion, to change the terms of future Equity
Agreements and the equity granted thereunder.

 

In addition, the Compensation Committee of the Board may, but shall not be
obligated to, adjust the Employee’s VIP award upward based on the Company’s and
the Employee’s function’s overperformance against annual metrics set by the
Board and deemed to be that year’s business imperatives, such as but not limited
to annual bookings, revenue, operating income, backlog, and cash flow.

 

The use of the RSUs, as part of the annual equity grant, is discretionary and
may be substituted, at the discretion of the Compensation Committee of the
Board, by other equity instruments in accordance with incentive compensation
plans adopted by the Compensation Committee of the Board from time to time.  All
grants as part of TTEC Parent Equity program are subject to Executive Stock
Ownership Guidelines included in this Agreement as Exhibit C.

 

d.   Reimbursement of Business Expenses.  The Company agrees to reimburse Mr.
Pollema for all reasonable out-of-pocket business expenses incurred by Mr.
Pollema on behalf of the Company in accordance with TTEC expense reimbursement
policies.

 

e.   Services to Subsidiaries. Mr. Pollema acknowledges that, as part of his
employment responsibilities, he may be required to serve as an officer and/or
director (“D&O”) of TTEC subsidiaries, affiliates and related entities.  He
hereby agrees to perform such duties diligently and without additional
compensation, and to follow TTEC direction in the performance of such services.
For the duration of such D&O services, TTEC shall maintain appropriate D&O
insurance policies for Mr. Pollema’s protection in connection with the services.
Furthermore, Mr. Pollema agrees to resign such D&O roles, if requested to do so
by TTEC.  At the time contemporaneous with the execution of this Agreement or at
a prior time, Mr. Pollema will sign a resignation letter in the general form
attached hereto, as Exhibit A, which letter shall become effective on
termination of this Agreement, for any reason, or without termination, at TTEC’s
discretion, if TTEC determines that such resignation is in the best interest of
the business.

 

f.    Tax Liability and Withholdings.  All compensation and other payments made
under this Agreement will be subject to withholding of the federal, state, and
local taxes, Social Security, Medicare and other withholdings in such amounts as
is reasonably determined by Company. The withholdings taxes due with respect to
any equity grants may, at Company’s discretion and in accordance with the
relevant equity plans, be deducted directly from the equity being granted or as
it vests.  The Company shall have the right to take all the action as it deems
necessary to satisfy its and employees tax withholding obligations.

 

3.         N/A THIS SECTION IS LEFT INTENTIONALLY BLANK.







--------------------------------------------------------------------------------

 



4.         BENEFITS.

 

a.   Health and Welfare Benefits.  Mr. Pollema shall continue to be eligible to
participate in TTEC health and wellness plans in a manner similar to others at
his level of responsibility in the Company, including the participation for Mr.
Pollema and dependents in TTEC group medical, vision, and dental insurance and
other welfare plans, as they continue or change from time to time.

 

b.   Executive Benefits.   N/A. This section is left blank intentionally.

 

c.   Miscellaneous Benefits.  Mr. Pollema shall continue to be eligible for
benefits generally applicable to other senior management employees of the
Company, as they are in effect from time to time, including TTEC 401(k) Plan and
its Deferred Compensation Plan.

 

d.   Paid Leave.  Mr. Pollema shall continue to be eligible for paid time off
(“PTO”) and sick leave benefit programs pursuant to the Company’s current time
off/leave policy (or any other vacation/sick policy then in effect).  Mr.
Pollema will also be paid for time off for holidays in accordance with the TTEC
holiday policy.

 

e.   Tenure.  Notwithstanding the effective date of this Agreement, Mr.
Pollema’s tenure for purposes of all benefits and otherwise shall date back to
his original hire date in June 2001 – Start Date.

 

5.         CHANGE IN CONTROL.

 

a.   For the avoidance of doubt, the definition of “Change in Control” as
provided in this Agreement is substantially similar to the definitions that are
included in the Equity Agreements that Mr. Pollema currently holds.  The sole
purpose of the provision being restated in this Agreement is to establish the
Change in Control provisions in this omnibus Agreement that control the terms of
Mr. Pollema’s employment with the Company. For purposes of this Agreement,
“Change in Control” event shall mean the occurrence of any one of the following:

 

(i)   Any consolidation, merger or other similar transaction (i) involving TTEC
Parent, if TTEC Parent is not the continuing or surviving corporation, or
(ii) which contemplates that all or substantially all of the business and/or
assets of TTEC Parent would be controlled by another corporation not controlled
by TTEC Parent;

 

(ii)  Any sale, lease, exchange or transfer (in one transaction or series of
related transactions) of all or substantially all of the assets of TTEC Parent
(a “Disposition”); provided,  however, that the foregoing shall not apply to any
Disposition with respect to which, following such Disposition, more than 51% of
the combined voting power of the then outstanding voting securities of the
receiving entity for the Disposition are directly or indirectly (beneficially or
otherwise) owned by all or substantially all of the individuals and entities
that were the beneficial owners of at least 51% of the outstanding common stock
and/or other voting securities of TTEC Parent immediately prior to such
Disposition, in substantially the same proportion of total ownership as their
ownership immediately prior to such Disposition;

 

(iii)  Approval by the stockholders of TTEC Parent of any plan or proposal for
the liquidation or dissolution of TTEC, unless such plan or proposal is
abandoned within 60 days following such approval;

 







--------------------------------------------------------------------------------

 



(iv) The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the U.S. Securities Exchange Act of 1934, as amended (“the Exchange
Act”)), or two or more persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of  the Exchange Act) of 51% or more of the
outstanding shares of voting stock of TTEC Parent; provided,  however, that for
purposes of the foregoing, the term “person” shall exclude Kenneth D. Tuchman
and his affiliates; provided,  further that the foregoing shall exclude any such
acquisition (1) made directly from TTEC Parent, (2) made by TTEC Parent
(directly or through an affiliated company), or (3) made by TTEC employee
benefit plan (or related trust) sponsored or maintained by TTEC Parent or any of
its affiliate; or

 

(v)  If, during any period of 15 consecutive calendar months commencing at any
time on or after the Effective Date, those individuals (“Continuing Directors”)
who either (1) were directors of TTEC Parent on the first day of each such
15‑months period, or (2) subsequently became directors of TTEC Parent and whose
actual election or initial nomination for election subsequent to that date was
approved by a majority of the Continuing Directors who were then members of
the  TTEC Parent Board of Directors, cease to constitute a majority of the Board
of Directors of TTEC Parent.

 

6.         TERMINATION AND PAYMENTS, BENEFITS ON TERMINATION.

 

a.   Termination by Either Party.  Except as set forth in Paragraphs 6(c) (for
Cause termination), (e) (termination due to death) and (f) (termination due to
disability), and subject to provisions of Paragraph 6(j) (constructive
termination or good reason), either Party may terminate the employment
relationship with 30 days’ written notice to the other.  Both parties may
mutually agree to a shorter period.

 

b.   Termination by the Company without Cause.  Subject to provisions of
Paragraph 6(i) (Change in Control termination), upon 30 days written notice, the
Company, in its sole discretion, may terminate Mr. Pollema’s employment without
Cause (as “Cause” is defined in Paragraph 6(g)).  Constructive Termination by
the Company (as the term is defined in Paragraph 6(j)) constitutes Termination
without Cause by the Company for purposes of this Agreement. In case of
termination pursuant to this Paragraph 6(b), the Employee shall be entitled to:

 

(i)   Severance.  If Mr. Pollema executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit B (attached hereto),
releasing all legal claims except for those that cannot legally be released and
Mr. Pollema continues to comply with all terms of such separation agreement, and
any other agreements signed by the Employee with the Company, then the Company
shall pay Mr. Pollema severance compensation equal to fifteen (15) full calendar
months of Mr. Pollema’s then current Base Salary (“Severance” or “salary
continuation”).  Salary continuation payments will be made at the Company’s
regular payroll intervals, provided, however, payments accruing for payroll
periods prior to the date that the Company has received a signed and effective
separation agreement and release shall be suspended and paid on the first
payroll date following the effective date of the separation and release.

 







--------------------------------------------------------------------------------

 



(ii)  Continuation of Benefits. In addition to Severance, the Company shall
continue to provide to Employee and to the Employee’s eligible dependents with
the same level of welfare and health benefits, including without limitation
medical, dental, vision, accident, disability, life insurance, and other welfare
benefits in place prior to termination of employment for a period of twelve (12)
months after the effective date of such termination, on substantially the same
terms and conditions (including contributions required by the Employee for such
benefits) as existed immediately prior to termination; provided that, if
Employee cannot continue to participate in the Company’s, TTEC Parent’s or
successor’s benefit plans, TTEC Parent or successor shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.

 

(iii)  Equity Vesting. Notwithstanding the vesting schedules contained in Equity
Agreements that Mr. Pollema currently holds or would hold, any unvested equity
awards that would otherwise vest on or after the termination date shall
automatically forfeit.

 

If the Company terminates this Agreement without Cause  under this Paragraph
 6(b), and the Company pays Mr. Pollema the compensation earned as of the
effective date of the termination, and provides Mr. Pollema incremental
compensation and continuation of benefits on the terms specified in this
Paragraph 6(b), the Company’s acts in doing so shall be in complete accord and
satisfaction of any claim that Mr. Pollema has or may at any time have for
compensation, benefits or payments of any kind from the Company or TTEC Parent
arising from or relating in whole or part to Mr. Pollema's employment with the
Company and/or this Agreement. If the separation agreement and legal release
referenced above is not signed within thirty (30) days from the date that such
agreement is presented to Mr. Pollema (which the Company shall present no later
than fifteen (15) days after the effective date of Employee’s termination), then
Mr. Pollema waives his right to receive any severance compensation pursuant to
this Agreement, even if Mr. Pollema were to successfully litigate any claim
against the Company and/or TTEC Parent.

 

c.   Termination by the Company for Cause.  The Company may terminate this
Agreement with no notice for Cause, as that term is defined in Paragraph 6(g),
with the Company's only obligation being the payment of any salary and
compensation earned as of the date of termination, and any continuing
obligations under the Company benefit plans then in effect, and without
liability for severance compensation of any kind, including Severance set forth
in Paragraph 6(b).

 

d.   Termination by Employee. Mr. Pollema is not entitled to severance
compensation if he terminates his employment with the Company for any reason.
Termination by Employee for “Good Reason” (as the term is defined in Paragraph
6(j)) shall constitute Termination without Cause by the Company for purposes of
this Agreement.

 

e.   Termination upon Employee’s Death.  This Agreement shall terminate
immediately upon Employee’s death.  Thereafter, the Company shall pay to the
Employee’s estate all compensation fully earned, and benefits fully vested as of
the last date of Employee’s continuous, full-time active employment with the
Company.  For purposes of this Agreement, continuous, full-time active
employment shall be defined as the last date upon which Employee continuously
performed his job responsibilities on a regular, full-time basis consisting of
at least 35 hours per week, and in the usual course of the Company’s business
(“Continuous Full-Time Active Employment”).  In case of Employee’s death, the
Company shall not be required to pay any form of severance or other compensation
concerning or on account of the Employee’s employment with the Company or the
termination thereof.







--------------------------------------------------------------------------------

 



f.     Termination Due to or Following Disability.  During the first ninety (90)
calendar days after a mental or physical condition that renders Employee unable
to perform the essential functions of his position with reasonable accommodation
(the “Initial Disability Period”), Employee shall continue to receive his Base
Salary pursuant to Paragraph 2(a) of this Agreement.  Thereafter, if Employee
qualifies for benefits under the Company’s long-term disability insurance plan
(the “LTD Plan”), then Employee shall remain on leave for as long as Employee
continues to qualify for such benefits, up to a maximum of 180 consecutive days
(the “Long-term Leave Period”).  The Long-term Leave Period shall begin on the
first day following the end of the Initial Disability Period.  During the
Long-term Leave Period, Employee shall be entitled to any benefits to which the
LTD Plan entitles Employee, but no additional compensation from the Company in
the form of salary, performance bonus, equity grants, allowances or otherwise.
If during or at the end of the Long-term Leave Period Employee remains unable to
perform the essential functions of his position, then the Company may terminate
this Agreement and/or Employee’s employment. If the Company terminates this
Agreement or Employee’s employment under this Paragraph 6(f), the Company’s
payment obligation to Employee shall be limited to all compensation fully
earned, and benefits fully vested as of the last date of Employee’s continuous,
full-time active employment with the Company.

 

g.   Definition of “Cause”.  For purposes of this Agreement, “Cause” shall have
the following meaning:

 

(i)   Fraud,  theft, embezzlement (or attempted fraud, theft, embezzlement),
dishonest acts or illegal conduct;

 

(ii)  Other similar acts of willful misconduct on the part of Employee resulting
in damage to TTEC Parent or the Company;

 

(iii) A material breach by the Employee of this Agreement;

 

(iv) Use of any controlled substance or alcohol while performing Employee’s
duties except as part of a TTEC Parent or Company-sponsored business-related
social engagement, such as a trade conference or customer entertainment, but
only in moderation and in a professional manner that reflects positively on TTEC
Parent and the Company; with visible inebriation at a business-related social
engagement constituting a cause for immediate termination;

 

(v)  A  breach of a  fiduciary duty that results in an adverse impact to TTEC
Parent or the Company or in personal profit to the Employee (as determined by
the Company based on its conflict of interest policies outlined in the TTEC
Ethics Code);

 

(vi) Use of trade secrets or confidential information of TTEC Parent or the
Company, other than in pursuit of TTEC Parent or the Company’s business;

 

(vii) Aiding a competitor of TTEC Parent, unless performed in the ordinary
course of TTEC Digital Technology business and contracted for work; or

 

(viii)   Failure by Employee in the performance of his duties that results in
material adverse effect on TTEC Parent, the Company or TTEC Parent subsidiary
companies.







--------------------------------------------------------------------------------

 



If the act or acts constituting Cause are susceptible of cure, Company will
provide Employee with written notice setting forth the acts constituting Cause,
and providing that Employee may cure such acts within thirty (30) business days
of receipt of such notice.  Any recurrence of acts constituting Cause within one
(1) year of the original occurrence will void Employee’s right to such
pre-termination right to cure.

 

h.   Continuing Obligations. Mr. Pollema shall remain subject to the Company’s
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation (“Confidentiality Agreements”),
Arbitration agreements, Equity Agreements, and any other similar agreements
executed at any time during his employment, including without limitation this
Agreement, all of which survive termination of employment.

 

i.    Termination in Connection with Change in Control Event.  If a Change in
Control event occurs, and at any time within fifteen (15) months of such Change
in Control event effective date (“COC Period”) the Company, TTEC Parent, or its
successor terminates Employee’s employment without Cause (as defined in
Paragraph 6(g)) whether such termination occurs outright or pursuant to a
Constructive Termination (as defined in Paragraph 6(j)), the Employee shall be
entitled to and the Company, TTEC Parent or its successor shall cause the
following to occur:

 

(i)   Severance. If Employee executes a separation agreement in a form
substantially similar to the agreement set forth in Exhibit B (attached hereto),
releasing all legal claims except for those that cannot legally be released and
agrees to continue to comply with all terms of such separation agreement, and
any other agreements signed by the Employee with the Company or successor, then
the Company shall pay the Employee a lump-sum severance compensation equal to
one-and-a-half times (1.5x) of Employee’s Base Salary in effect at the time of
such termination (“COC Severance”) within ten (10) business days of the
effective date of such Change in Control related termination; provided, however,
if the COC Severance payment is due prior to the date that the Company, TTEC
Parent or successor receive a signed and effective separation agreement and
release, the payment shall be suspended until the receipt of such signed
separation agreement, and then paid as soon as reasonable but in no event later
than ten (10) business days after such receipt.

 

(ii)  Continuation of Benefits. In addition to COC Severance, the Company, TTEC
Parent or successor shall continue to provide to Employee and to the Employee’s
eligible dependents with the same level of welfare and health benefits,
including without limitation medical, dental, vision, accident, disability, life
insurance, and other welfare benefits in place prior to termination of
employment for a period of twelve (12) months after the effective date of such
termination, on substantially the same terms and conditions (including
contributions required by the Employee for such benefits) as existed immediately
prior to termination; provided that, if Employee cannot continue to participate
in TTEC’s or successor’s benefit plans, TTEC or successor shall otherwise
provide such benefits (via lump sum compensation or in kind)  on the same
after-tax basis as if continued participation had been permitted.

 

(iii)  Equity Vesting on Change of Control Termination (double trigger). Any
unvested equity that would vest pursuant to any Equity Agreements that the
Employee holds on or after the Change in Control event effective date and would
have to otherwise forfeit on termination of employment, shall vest in full as of
employment termination date, if such termination occurs during the COC Period.







--------------------------------------------------------------------------------

 



(iv) Termination Ahead of Change of Control Event.  Notwithstanding anything in
this Agreement to the contrary, if Employee’s employment is terminated (actually
or pursuant to a Constructive Termination as defined in Paragraph 6(j) of this
Agreement) within three (3) months before a Change in Control event occurs, then
for purposes of this Agreement, the effective date of Change in Control event
shall be deemed to be the date immediately prior to the date of such termination
of employment.

 

j.    "Good Reason" or “Constructive Termination.” Termination by Employee for
“Good Reason      or “Constructive Termination” by the Company may be triggered
if, without Employee's express written consent, the occurrence of any of the
following (in connection with or independent of a Change in Control event):

 

(i)   Change in Responsibilities. The material adverse change in Employee’s
scope of responsibilities and duties (including the diminution of such duties
and responsibilities), or material adverse change in Employee’s reporting
responsibilities or title by the Company, TTEC parent, or in case of a Change in
Control event by their successor.

 

(ii)  Change in Compensation.  Any material reduction by the Company, TTEC
Parent or, in case of a Change in Control event by successor, of Employee’s
total compensation package, including material adverse change in the annual
salary, the incentive bonus ranges and targets, or the timing of payment of same
as compared to the compensation package in effect as of the date hereof or
immediately prior to a Change in Control event, as the case may be.
 Notwithstanding anything in this provision to the contrary, a change in the
compensation structure that is consistent with prevailing market trends, as
supported by an independent report of a qualified compensation advisor to the
Compensation Committee of the Board, the Company or its successor, shall not
give rise to a ‘constructive termination’ or ‘termination for good reason’
claim.

 

(iii)  Change in Location.  Any requirement of the Company or successor that
Employee be based anywhere more than twenty-five (25) miles from the site where
the Employee is located as of the Effective Date or the time of the Change in
Control event.

 

(iv) Failure to Cause Assumption of this Agreement.  Failure of the Company or
TTEC Parent to assign and obtain the assumption of this Agreement from any
successor in case of a Change in Control event.

 

An action taken in good faith and which is remedied by TTEC Parent or successor
within fifteen (15) calendar days after receipt of Employee’s notice thereof
shall not constitute Good Reason or Constructive Termination under this
Agreement. Employee must provide notice of termination of employment within
thirty (30) calendar days of Employee’s knowledge of an event constituting “Good
Reason” or such event shall not constitute Good Reason or Constructive
Termination under this Agreement.

 

7.         NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION.

 

As a senior member of the executive leadership team of TTEC Parent, the Employee
is privy to TTEC Parent company wide global business and financial
strategy.  Therefore, in addition to the provisions of the Confidentiality
Agreements that the Employee signed at the time of his original employment with
the Company, the Employee in consideration of the employment opportunity and
compensation provided hereunder, agrees and covenants during the term of his
affiliation with the Company (as an employee or otherwise):







--------------------------------------------------------------------------------

 



a.   Non-Compete Undertaking. For a period of twelve (12) months from separation
from TTEC Parent and/or the Company, not to work or otherwise contribute his
knowledge, directly or indirectly, in whole or in part, as an employee, officer,
owner, manager, advisor, consultant, agent, partner, director, significant
shareholder (i.e. a shareholder holding more than 5% of outstanding equity in
the company), volunteer, intern or in any other similar capacity anywhere in the
world to a business entity engaged in the same or substantially similar business
as TTEC Parent its subsidiaries and affiliates, including entities engaged in
the full life cycle of customer strategy, analytics-driven, technology-enabled
customer engagement management solutions from customer engagement strategy
consulting, to technology and analytics driven customer acquisition to
technology solution development and integration to business process outsourcing
customer care (collectively, “TTEC Business”).  The Non-Compete Undertaking
shall apply throughout, and shall only be limited by, the territory where the
Employee performs services for the Company and TTEC Parent, as provided in this
Agreement.  For the avoidance of doubt, the term ‘performs services for’ shall
not be limited to ‘works at’ or any other limitation delineating where the
Employee performs the actual services, but instead shall relate to the entire
territory where the Company and TTEC Parent benefits and is reasonable to expect
to benefit from the Employee’s services. Given Mr. Pollema’s role as the Senior
Vice President and TTEC chief people officer, the territory for purposes of this
Agreement shall be worldwide.

 

If Employee’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Employee is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Employee agrees for the Non-Competition Undertaking to be extended from twelve
(12) to fifteen (15) months; and

 

b.   Employee Non-Solicitation Undertaking. For a period of twelve (12) months
from separation from TTEC Parent and the Company, Employee agrees not to
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment, directly or indirectly, of any then current employee of the Company
or its subsidiaries and affiliates.

 

If Employee’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Employee is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Employee agrees for the Employee Non-Solicitation Undertaking to be extended
from twelve (12) to fifteen (15) months; and

 

c.   Client Non-Solicitation Undertaking. For a period of twelve (12) months
from separation from TTEC Parent or the Company, Employee agrees not to solicit
or interfere with business relationships between TTEC Parent, the Company, and
current and prospective (currently actively pursued) clients of TTEC Parent, or
any of its subsidiaries and affiliates, for purposes of offering or accepting
goods or services similar to or competitive with those offered by TTEC Parent or
any of its subsidiaries and affiliates.

 

If Employee’s employment is terminated pursuant to provisions of Paragraph 6(i)
(Change in Control event) and if Employee is paid Change in Control related
compensation and receives other benefits as provided in that Paragraph, the
Employee agrees for the Client Non-Solicitation Undertaking to be extended from
twelve (12) to fifteen (15) months.

 

d.   Consequences of Breach. If Employee breaches any of the covenants and
undertakings set forth in this Paragraph 7:

 

(i)   All of Employee’s unvested equity shall be immediately forfeited and
neither TTEC Parent nor the Company shall have any further liabilities to
Employee pursuant to this Agreement, including without limitation no liability
for any equity not yet granted or granted and unvested;







--------------------------------------------------------------------------------

 



(ii)  Employee and those who aid his in such breach shall be liable for all
costs and business loses including any damages and out-of-pocket expenses
associated with or resulting from such breach; and

 

(iii)   Employee hereby consents and agrees that TTEC Parent and the Company
shall be entitled to seek, in addition to other available remedies, a temporary
or permanent injunction or other equitable relief against such breach or
threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.

 

8.         MISCELLANEOUS.

 

a.   Relationship between this Agreement and Other Company Agreements.  In the
event of any direct conflict between any term of this Agreement and any TTEC
Parent and/or Company agreement, policy, procedure, guideline or other
publication addressing the same terms and conditions contained in this
Agreement, the terms of this Agreement shall control Mr. Pollema’s employment.

 

b.   Successors and Assigns.  TTEC Parent, the Company, its successors and
assigns may in their sole discretion assign this Agreement to any person or
entity in connection with the merger, acquisition or other business combination
that results in the divestiture or transfer of all or substantially all the
assets of the Company or TTEC Parent. This Agreement shall bind, and inure to
the benefit of the Company's successors or assigns.  This Agreement is for
personal services and Mr. Pollema shall not assign his rights or obligations
hereunder.

 

c.   IRSC Section 409A.

 

(i)   Interpretation.  This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from, or complies with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Internal Revenue Service guidance and Treasury Regulations thereunder
(collectively, “Section 409A”). It is the Parties’ intention that salary
continuation payments under the Agreement will be exempt from the requirements
of Section 409A because they are short term deferrals under Treas. Reg. Sec.
1.409A-1(b)(4) or payments under a separation pay plan within the meaning of
Treas. Reg. Sec. 1.409A-1(b)(9) and the Agreement shall be construed and
administered in a manner consistent with such intent.

 

(ii)  Separation from Service; Separate Payments.  Notwithstanding anything in
this Agreement to the contrary, to the extent that any payment or benefit
subject to Section 409A, including an exemption from Section 409A, and such
payment or benefit would otherwise be payable or distributable hereunder by
reason of Employee’s termination of employment, all references to Mr. Pollema’s
“termination of employment” shall be construed to mean a “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), and Employee
shall not be considered to have had a termination of employment unless such
termination constitutes a “separation from service” with respect to
Employee.  If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 







--------------------------------------------------------------------------------

 



(iii)  Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if the Employee is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i)) on the date of the Employee’s
“separation from service”, any benefit or payment that constitutes non-exempt
“nonqualified deferred compensation” (within the meaning of Section 409A) and is
payable on account of the Employee’s separation from service shall be delayed in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i), and any
such delayed payment shall be paid to Mr. Pollema in a lump sum during the ten
(10) day period commencing on the earlier of (i) the expiration of a six-month
period from the date of Employee’s “separation from service,” or (ii) Employee’s
death.  To the greatest extent permitted under Section 409A, any separate
payment or benefit under the Agreement will not be deemed to constitute
“nonqualified deferred compensation” subject to Section 409A and the six-month
delay requirement to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) or 1.409A-1(b)(9), or in any other applicable
exception or provision of Section 409A.

 

(iv) Reimbursements.  With regard to any provision in this Agreement that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (x) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (y) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (y) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such arrangement provides for a limit on the amount of expenses
that may be reimbursed over some or all of the period the arrangement is in
effect and (z) such payments shall be made on or before the last day of Mr.
Pollema’s taxable year following the taxable year in which the expenses were
incurred.

 

(v)  Cooperation.  If the Parties hereto determine that any payments or benefits
payable under this Agreement intended to comply with Section 409A do not so
comply, Mr. Pollema and the Company agree to amend this Agreement, or take such
other actions as Mr. Pollema and the Company deem necessary or appropriate, to
comply with the requirements of Section 409A, while preserving benefits that
are, in the aggregate, no less favorable than the benefits as provided to Mr.
Pollema under this Agreement.  If any provision of this Agreement would cause
such payments or benefits to fail to so comply, such provision shall not be
effective and shall be null and void with respect to such payments or benefits,
and such provision shall otherwise remain in full force and effect.

 

d.   Governing Law and Dispute Resolution.

 

(i)   Good Faith Negotiation Requirement.  Mr. Pollema, TTEC Parent and the
Company agree that in the event of any controversy or claim arising out of or
relating to Mr. Pollema’s employment with and/or separation from the Company,
they shall negotiate in good faith to resolve the controversy or claim
privately, amicably and confidentially.  Each Party may consult with counsel in
connection with such negotiations.

 

(ii)  Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Colorado without regard to conflict of
law principles.

 

(iii) Disputes.  The Parties agree that any action arising from or relating in
any way to this Agreement, shall be resolved and tried in the state or federal
courts situated in Denver, Colorado. The parties consent to jurisdiction and
venue of those courts to the greatest extent allowed by law.  In this regard,
the Employee acknowledges and admits to all or a combination of several
following substantial contacts with Colorado:  (v) the Employee is employed,
provides services for or otherwise is affiliated with an legal entity
headquartered in the state of Colorado; (w) the Employee receives the
compensation in a form of Employee checks or wire transfers that are







--------------------------------------------------------------------------------

 



drawn either directly or indirectly, from bank accounts in Colorado; (x) the
Employee regularly interacts with, contacts and is contacted by  other TTEC and
Company employees and executives in Colorado; (y) the Employee either lives,
routinely travels to, or attends business meetings in Colorado; and (z) the
Employee receives substantial compensation and benefits as a result of TTEC
Parent being a corporation headquartered in and subject to the laws of
Colorado.  Based on these and other contacts, the Employee acknowledges that he
could reasonably be subject to the laws of Colorado.

 

e.   Severability. If any court of competent jurisdiction declares any provision
of this Agreement invalid or unenforceable, the remainder of the Agreement shall
remain fully enforceable.  To the extent that any court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.

 

f.    Modification of Agreement.  This Agreement or any other term or condition
of employment may not be modified by word or deed, except in writing signed by
Employee and the Chief Financial & Administrative Officer or Chief Executive
Officer for TTEC Parent.

 

g.   Waiver.   No provision of this Agreement shall be deemed waived, nor shall
there be an estoppel against the enforcement of any such provision, except by a
writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

 

h.     Construction.  Whenever applicable, masculine and neutral pronouns shall
equally apply to the feminine genders; the singular shall include the plural and
the plural shall include the singular.  The Parties have reviewed and understand
this Agreement, and each has had a full opportunity to negotiate the agreement's
terms and to consult with counsel of their own choosing.  Therefore, the Parties
expressly waive all applicable common law and statutory rules of construction
that any provision of this Agreement should be construed against the agreement's
drafter, and agree that this Agreement and all amendments thereto shall be
construed as a whole, according to the fair meaning of the language used.

 

i.    Dodd-Frank Clawback Provision.  Notwithstanding any other provision in
this Agreement or in the related Equity Agreements, in the event that pursuant
to the terms or requirements of the Sarbanes-Oxley Act of 2002, the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, or of any applicable
laws, rules or regulations promulgated by the US Securities and Exchange
Commission or any listing requirements of any stock exchange or stock market on
which any securities of TTEC Parent trade, from time to time, and in the event
any bonus payment, equity award or other payment is based upon the satisfaction
of financial performance metrics which are subsequently reversed due to a
restatement or reclassification of financial results of TTEC Parent, then any
payments made or equity awards granted (and equity received pursuant to these
awards) shall be returned and forfeited to the extent required and as provided
by applicable laws, rules, regulations or listing requirements.  This Paragraph
8(i) shall survive any expiration or termination of this Agreement for any
reason.

 

j.    Greatest Net Benefit.

 

(i)   Anything in this Agreement to the contrary notwithstanding, in the event
that the Employee determines (at his/her discretion and expense) that the
receipt of any payments hereunder would subject the Employee to tax under
Internal Revenue Code (the “Code”) Section 4999 or a successor provision, the
Employee shall have the option at his/her discretion to cause TTEC Parent or
successor to reduce the payment due to the Employee under this Agreement so that
the net (after tax) benefit of the payments to the Employee is maximized
(“Reduced Payment







--------------------------------------------------------------------------------

 



Election”).  The Employee shall have forty-five (45) calendar days from receipt
of notice of the payment due under this Agreement or the payment itself under
this Agreement, as the case may be, to advise TTEC Parent or successor of such
election.

 

(ii)   If the Employee accepts the full payment hereunder and thereafter within
the period provided above determines that he/she wants to make the Reduced
Payment Election, any payments received by the Employee in excess of the amount
payable under Reduced Payment Election shall be treated for all purposes as a
loan ab initio to the Employee, which the Employee shall repay to TTEC Parent or
successor, together with appropriate interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code, within sixty (60) days of the
Reduced Payment Election.

 

(iii)  Nothing in this Paragraph 8(j) shall be interpreted to compel the
Employee to make the Reduced Payment Election.

 

k.   Assignment and Assumption of Agreement.  Concurrently with any Change in
Control event or a business combination that may impact the legal implications
of this Agreement, the Company, TTEC Parent shall cause any successor or
transferee to assume unconditionally, by written instrument delivered to
Employee, all of the obligations of the Company and TTEC Parent
hereunder.  Failure of the Company or TTEC Parent to obtain such assumption
prior to the effectiveness of any Change in Control event or other business
combination, shall be a breach of this Agreement and shall constitute Good
Reason entitling the Employee to resign, within thirty (30) calendar days of
consummation of such Change of Control event or business combination, and
receive compensation and benefits as provided in Paragraph 6(i).

 

l.    Controlling Provisions.  The employment arrangement contemplated by this
Agreement includes other related documents in addition to this Employment
Agreement, some of which are TTEC Parent and the Company’s standard documents
not otherwise tailored to this transaction.  To the extent any provisions of
these related agreements contradict the clear provisions and terms of this
Employment Agreement, the provisions of this Agreement shall be controlling.

 

Mr. Pollema acknowledges and agrees that he reviewed and fully understands the
terms and provisions of this Agreement; that he enters into it freely,
knowingly, and mindful of the fact that it creates important legal obligations
and affects his legal rights; and that he understands the need to and has had
the opportunity to consult with counsel (if he so wishes) concerning this
Agreement with legal counsel.

 

Employee

    

TTEC Technology LLC

 

 

 

 

 

 

 

 

Steven C. Pollema

 

Regina M. Paolillo, Chief Financial & Administrative Officer

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 







--------------------------------------------------------------------------------

 



Exhibit A

To Executive Employment Agreement

 

LETTER OF RESIGNATION FROM OFFICER AND DIRECTORSHIPS RESPONSIBILITIES

Steve Pollema

 

 

 

 

Dear Board of Directors:

 

I, Steve Pollema, hereby submit my resignation effective immediately from all
director, officer and other fiduciary roles with respect to all TTEC Holdings,
Inc. controlled and affiliated entities, where I am currently an officer,
director or a fiduciary of any kind, including without limitation:

 

Name of Corporation

Office Held

State/Country of
Incorporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In accordance with my resignation, I request the applicable Board of Directors
to immediately relieve me from any and all duties related to my roles.

 

Sincerely,

 

 

 

 

 

Steve Pollema

 

 







--------------------------------------------------------------------------------

 



Exhibit B

To Executive Employment Agreement

(Sample Severance Agreement and Release of Claims

Not Customized for Mr. Pollema)

 

[DATE]

 

PERSONAL & CONFIDENTIAL

 

[NAME]

[ADDRESS]

 

 

Dear [NAME]:

 

As you have been advised, your employment with TTEC Services Corporation (“TTEC”
or “the Company”) will terminate effective the close of business on
                        (“Termination Date”).  This letter contains a Settlement
Agreement and Release of Claims (“Agreement”) intended to resolve any and all
disputes arising from your employment and your separation from employment
with TTEC on mutually agreeable terms as set forth below.  Please review it
carefully, and if it is acceptable to you, sign and return an original copy to
TTEC Human Capital Department, 9197 S. Peoria Street, Englewood, Colorado 80112
Attn: Settlement Agreements, either by mail or by hand delivery.  If you are 40
or over, you have been provided 21 days from the date of this Agreement to
consider whether to enter into this Agreement.

 

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

 

This Agreement is made between                           (“you”) and TTEC
(collectively, the “Parties”).  In consideration of the mutual promises and
other benefits set forth herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.    Settlement Payment:  Provided that you sign and return this Agreement, and
it thereafter becomes effective as described below, you will receive a
settlement payment equivalent to                          of your base salary,
for a total amount of $                           (“Settlement Payment”).
Payment shall be made in bi-weekly installments in accordance with the Company’s
normal payroll schedule, less applicable federal, state, and local taxes and
other authorized deductions and shall be started within 15 days of the
Termination Date.

 

2.    Benefits:  Your current medical, dental, vision and healthcare flexible
spending account coverage (to the extent that you have a positive balance in
that account as of today’s date) will be continued until the Termination Date.
 After the Termination Date, you may continue your existing medical insurance
coverage at your own expense pursuant to your rights under federal law (commonly
referred to as “COBRA”).  You will receive information on COBRA in a later
mailing.

 

3.    Other Compensation Due You:  You will receive payment for any salary
earned through the date of your separation from the Company, less applicable
taxes and authorized or required withholding deductions.  You understand that
you will be paid your earned wages and commissions, if any, set forth in this
paragraph regardless of whether you sign this Agreement.

 

4.    Reimbursement for Business Expenses:  Within five days of the Termination
Date, you will provide to the Company expense reports detailing all items, if
any, for which you seek reimbursement, and the required supporting documentation
for such expenses.  If you hold a corporate credit card account, and there is an
outstanding amount due and owing on that account, you must submit documentation
showing that the account

 







--------------------------------------------------------------------------------

 



has been paid in full within five days of the Termination Date and understand
and agree that if you do not, the Company may withhold any amounts due and owing
on that account from the Settlement Payment.  Your expense reports and
supporting documentation will be subject to the same level of review that all
other similar submissions receive from the Company’s Accounting Department.  The
Company will reimburse you in accordance with its existing policies and
procedures.  In addition, you will provide supporting documentation for all
previously filed expense reports and agree to cooperate with the Company’s
Accounting Department to resolve in good faith any issues relating to expenses.

 

5.    Return and Prohibition of Removal of Company Property and Records.  Except
as otherwise specifically provided in this Agreement, you shall return all
Company property and records on the Termination Date.  In the event you fail to
return such property or records provided herein, you shall be liable to the
Company for the value of all such property and records, and all reasonable
costs, including attorneys’ fees, incurred by the Company in recovering such
property or records.  Company property and records shall include, but is not
limited to, cell phones, pagers, BlackBerry devices, tablets, laptops, printers,
fax machines, and any Company related document whether in written or electronic
form and whether created by you or another person or entity. Company equipment,
files or business information of any kind, whether written, electronic, digital,
or otherwise, shall not be copied, taken or otherwise used by you without the
prior written consent of the Company.  In addition, the Company reserves the
right to pursue all legal and equitable relief available for breach of this
paragraph.

 

6.    Agreement to Protect Confidential Information, Assign Inventions, and
Prevent Unfair Competition and Unfair Solicitation.   You understand that all
terms and conditions of your “Agreement to Protect Confidential Information,
Assign Inventions, and Prevent Unfair Competition and Unfair Solicitation” (the
“Non-Compete Agreement”) and any other applicable employment documents you
signed during your employment at TTEC, survive Termination and shall remain in
full force and effect.

 

7.    Acknowledgment:  You understand and agree that, absent this Agreement, you
would not otherwise be entitled to the payment specified in Paragraph
1.  Further, by signing this Agreement, you agree that you are entitled only to
the payments described in this Agreement and that you are not entitled to any
payments that are not specifically listed in this Agreement, excluding vested
rights you may have pursuant to the Company’s 401(k), Stock Option, Restricted
Stock Units and Life Insurance plans.

 

8.    General Release of All Claims:  In exchange for the Company’s payments in
Paragraph 1, you promise that you will not sue TTEC Services Corporation,
including its past and present parents, subsidiaries, partnerships, affiliated
companies, officers, directors, employees, or agents.  By signing below, you
release TTEC Services Corporation, including its past and present parents,
subsidiaries, partnerships, affiliated companies, officers, directors, employees
or agents (collectively, the “Released Parties”), from any and all claims you
may have, known or unknown, that are releasable by private agreement, arising at
any time through the date that this Agreement becomes effective, which is eight
[8] days after you sign it without revoking it. The release specifically
includes and is not limited to:

 

a.          any and all rights or claims under any of the following laws: Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e, as amended; the Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Family and Medical Leave Act of 1993, as amended; the
Worker Adjustment and Retraining Notification Act, as amended; the Fair Labor
Standards Act of 1938, as amended; the National Labor Relations Act; the
Occupational Safety and Health Act, as amended; the Age Discrimination in
Employment Act; the Americans with Disabilities Act of 1990, as amended; the
Civil Rights Acts of 1866, 1871, and 1991; the Equal Pay Act of 1963; the
Employee Retirement and Income Security Act of 1974, as amended; the Immigration
Reform and Control Act, as amended; the Conscientious Employee Protection Act,
the Colorado Anti-Discrimination Act and any other federal, state, or local
employment statute, law, or ordinance, including any and all claims of
employment discrimination based on race, color, creed, religion, national
origin, sex, age, marital status, disability, sexual orientation, lawful
off-duty conduct, or retaliation; and







--------------------------------------------------------------------------------

 



b.          any and all common-law claims such as wrongful discharge, violation
of public policy, breach of contract, promissory estoppel, defamation,
negligence, infliction of emotional distress, any intentional torts, outrageous
conduct, interference with contract, fraud, misrepresentation, and invasion of
privacy; and

 

c.           any and all claims for any of the following: money damages
(including actual, compensatory, liquidated or punitive damages), equitable
relief such as reinstatement or injunctive relief, front or back pay, wages,
commissions, bonuses, benefits, sick pay, PTO pay, vacation pay, costs,
interest, expenses, attorney fees, or any other remedies; and

 

d.          any and all claims arising under any federal or state
"whistleblower" law, including without limitation the Sarbanes-Oxley Act of
2002, the Whistleblower Protection Act, and common-law wrongful discharge in
violation of public policy.

 

9.    Age Waiver for Employee 40 Years Old or More:  By signing this Agreement,
you acknowledge that:

 

a.    The General Release in this Agreement includes a waiver and release of all
claims you may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.);

 

b.    You have carefully read, and understand, this Agreement;

 

c.    You have twenty-one (21) days from the date of this Agreement to consider
your rights and obligations under this Agreement and if you elect to sign it
sooner, have done so knowingly, voluntarily, and after giving it your due
consideration;

 

d.    You were, and hereby are, advised to consult with an attorney and/or any
other advisors of your choice before signing this Agreement;

 

e.    You understand that this Agreement is legally binding and by signing it
you give up certain rights;

 

f.     You have voluntarily chosen to enter into this Agreement and have not
been forced or pressured in any way to sign it;

 

g.    You knowingly and voluntarily release the Released Parties from any and
all claims you may have, known or unknown, in exchange for the payments and
benefits you have obtained by signing this Agreement, and that these payments
are in addition to any payments or benefits you would have otherwise received if
you did not sign this Agreement;

 

h.    You have seven (7) days from the date you sign this Agreement to change
your mind and revoke your acceptance.  To be effective, your revocation must be
in writing and tendered to TTEC Corporate Headquarters, Human Capital
Department, 9197 S. Peoria Street, Englewood, Colorado Attn: Settlement
Agreements, either by mail or by hand delivery, within the seven (7) day
period.  If by mail, the revocation must be:  1) postmarked within the seven (7)
day period; 2) properly addressed; and 3) sent by Certified Mail, Return Receipt
Requested.  The Agreement will become effective on the eighth day after you sign
it, provided you do not revoke your acceptance.  You understand that the Company
is not required to make the payments described herein unless and until this
Agreement becomes effective; and

 

i.     You understand that this Agreement does not waive any rights or claims
that may arise after this Agreement is signed and becomes effective, which is
after the Company’s actual receipt of your signed signature page and after the
7-day revocation period has expired.

 

10.  No Admission of Wrongdoing:  By entering into this Agreement, neither you
nor the Company nor any of the Released Parties suggest or admit any wrongdoing
or violation of law.

 

11.  No Claims Filed:  As a condition of the Company entering into this
Agreement, you represent that you have not filed, and do not intend to file, any
lawsuit against the Company, or any of the other Released Parties.







--------------------------------------------------------------------------------

 



This Agreement shall not be construed to prohibit you from filing a charge or
complaint with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or participating in any investigation or proceedings
conducted by either entity.

 

12.  Confidentiality:  You agree that the terms of this Agreement are
confidential.  You also agree not to tell anyone about this Agreement and not to
disclose any information contained in this Agreement to anyone, other than your
lawyer, financial advisor and immediate family members, unless you are compelled
to do so by law.  If you do tell your lawyer, financial advisor or immediate
family members about this Agreement or its contents, you must immediately tell
them that they must keep it confidential as well.

 

13.  Breach of this Agreement:  You promise to abide by the terms and conditions
in this Agreement and understand that if you do not, the Company is entitled to
seek damages and injunctive relief.

 

14.  Entire Agreement:  This Agreement, together with the Arbitration Agreement,
Agreement to Protect Confidential Information, Assign Inventions and
Non-Solicitation (collectively, the "Employee Agreements") constitute the
complete understanding between the Parties concerning all matters affecting your
employment with the Company, the termination thereof and any ongoing
responsibilities.  You hereby affirm and will comply with any and all ongoing
obligations contained in the Employee Agreements, including obligations relating
to confidentiality of Company information and binding arbitration. Moreover, you
acknowledge that no promises or representations have been made to induce you to
sign this Agreement other than as expressly set forth herein and that you have
signed this Agreement as a free and voluntary act.

 

15.  Severability.  If any clause, provision or paragraph of this Agreement is
found to be void, invalid or unenforceable, such finding shall have no effect on
the remainder of this Agreement, which shall continue to be in full force and
effect.   Each provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

 

16.  Changes to the Agreement:  This Agreement may not be changed unless the
changes are in writing and signed by you and an authorized representative of the
Company.

 

17.  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Colorado, excluding its choice of law
rules, and shall be binding upon the parties hereto and their respective
successors and assigns.

 

If you agree, please sign and return to the Company as instructed above.

 

 

 

 

 

 

 

By signing below, you accept
this Agreement and all of
the terms herein.

 

 

TTEC Technology LLC

 

 

 

By:

 

By:

 

 

 

 

 

Date:

 

Date:

 

 







--------------------------------------------------------------------------------

 



Exhibit C

To Executive Employment Agreement

Executive Stock Ownership Guidelines

 

Equity provides the opportunity for the company to further invest in the
employees who passionately uphold our values while driving the business with an
entrepreneurial spirit. Company leaders who think and act like owners are
crucial to our success and encouraging star players to actively participate in
company growth is key to building our future together.

 

When a company’s board of directors, shareholders and employees align their
interest in organization’s long- term success, the stage is set for true
transformation. To that end, TTEC has adopted Stock Ownership Guidelines to
encourage company leaders (vice president-level and above) to align their
interests with TTEC and our stockholders and to focus on value creation, while
sharing in the company’s success. The following are answers to questions you may
have about TTEC’s new Executive Stock Ownership Guidelines.

 

Executive Stock Ownership Guidelines

 

Q.   Why are we implementing an Ownership Guideline?

A.    The Guidelines are designed to align our senior leaders’ interests with
our shareholders’ interest, driving a long-term vision and commitment to
creating company value. The Executive Ownership Guidelines are also designed to:

 

·



Support confidence in company strategy to execute our business transformation

·



Allow us to remain an attractive and competitive choice for executive-level
talent by adopting best practices

·



Align executive behavior with external shareholder expectation

·



Drive long-term accountability

·



Enable company success

 

Q.   How much stock should I hold as a company leader?

A.   The new Executive Stock Ownership Guidelines call for TTEC vice presidents
and above to hold a multiplier of base compensation in TTEC stock (based on Fair
Market Value (FMV) of stock as it trades on NASDAQ). Employees will have five
years from the start of this requirement (or promotion into a new role) to meet
the holding Guidelines.

 

 

 

Employee
Level

Target Holding Amount
within 5 Years

Chief Financial Officer

3 times current base salary

Executive Vice President

2.5 times current base salary

Senior Vice President

1.5 times current base salary

Vice President

0.5 times current base salary

 

Q.   Do I have to buy TTEC stock to meet this holding Guideline?

A.   TTEC does not expect you to buy TTEC stock to meet the holdings Guidelines,
and how you meet them is entirely up to you. Most employees will be able to meet
the requirement by holding a portion of their annual equity grant (net of tax),
as it vests.







--------------------------------------------------------------------------------

 



Q.   How many shares should I consider holding from each RSU grant to meet the
holding Guidelines?

A.   How much you hold from each grant and from each vesting event is entirely
up to you. Based on basic modeling, however, we believe that if you hold a
percentage of each vesting event from annual Equity Grants (net of tax as
indicated in the table below) you should comfortably reach the holding
requirement in five years or sooner.

 

The holding guideline can be satisfied with any stock you hold including:

·



the exercise of options to purchase the company’s common stock

·



the vesting of restricted stock; and

·



the vesting of performance shares.

 

 

 

Employee
Level

Guideline of Percentage of
Net Shares to Hold

Executive Vice President

75%

Senior Vice President

75%

Vice President

50%

 

Once the holding target is reached, you should maintain it during your entire
tenure in the role; and as your role changes be aware of the changes in the
holding guidelines as well.

 

Q.  What happens if I don’t reach my target holding amount within the five-year
time frame due to market volatility or amount of my equity awards?

A.   If the actual Equity Grants you receive and/or market price volatility does
not allow an employee to reach the target holding level within the required
five-year time frame, the company does not expect employees to invest out of
pocket. The company expects the Equity Grants you receive to be the source for
the holding requirement and we look to you as a leader to exercise a good faith
effort to honor the requirements. If the Equity Grants you receive or market
volatility creates a challenge, discuss the matter with your supervisor and your
HC partner for a practical resolution.

 

Q.   What if I have a special situation (hardship) that makes maintaining the
holding requirement difficult for me?

A.   The Executive Ownership Guidelines is designed to align your interests with
the company’s interests and position you to share in our success. If your
personal situation makes the compliance with the Ownership Guidelines a
hardship, speak to your HC partner and the Executive Committee level executive
responsible for your business segment for guidance and support.

 

Q.   Whom should I contact with questions?

A.   If you have questions, please contact Pam LeMasters, director, Global
Compensation via email or by phone at 303.397.8531.



--------------------------------------------------------------------------------